Title: To George Washington from Robert Howe, 26 September 1780
From: Howe, Robert
To: Washington, George


                        
                            Orange Town 26th Sepr 1780
                        
                        How poignant is my Anxiety my Dear General that a Man of a Character so exalted, to whom by all Accounts his
                            Country owes so much, & from whom so much more might have been expected (as of Arnold) should to the Ruin of his
                            own Glory, the Disgrace of the Army, & the Disbasement of Human Nature sink into a Degree of Treachery so black
                            that Expression has not Colouring to paint it properly. I sorrow for my Country when I find that among
                            those of her Servants so high up one could be found so lost to every Sense of Virtue & Honor, to enter into
                            Compact with her bitterest Enemies to betray & undo her. A Man to whose ruling Passion appear’d to be Ambition
                            & which therefore one would have thought even in the Absence of Virtue, would have induced him to disdain an Art
                            that must inevitably intail both upon him, & his Memory eternal Infamy, & render him
                            the Scorn of the very People he was endeavouring to serve. How painful & embarrassing must this Affair be to your
                            Excellency—for who shall be confided in if Arnold could not be trusted—Some Time since if your Excellency recollects I
                            hinted to you that one of my Emissaries had assured me that a General Officer high up was in Compact with the Enemy—I also
                            mentioned it to Genl Greene & tho’ I could not credit it, yet the Information was so reiterated upon me, that it
                            induced me to hesitate, & gave me Concern—Little did I think then that Arnold was the Man, but since He was, how
                            providential is his Detection. His Escape is an alarming Circumstance—He is Master of secrets the Enemy ought not to
                            know—& rendered desperate by his Dissapointment, will exert himself to the utmost to injure America, in Order to
                            advance himself with the Enemy, His all is at Stake & every Thing he can do to spur them on to Enterprise may be
                            expected, & should be guarded against, & I doubt not will. Rocky Hill at West Point is a very commanding
                            Situation, possess’d by the Enemy Fort Putnam is in Danger, & that Commands Fort Arnold & the Plain—The
                            Work upon Rocky Hill is weak—& on that Side where it is most easily approachable the weakest Part of it—Examine it
                            you will find that Grounds within Point Blank Distance are elevated enough to batter it in
                            Breach—& that the Work is not Cannon Proof—nor is it assisted with any Battery from which
                            Cannon can be opposed to Cannon—or is it peirced for Cannon on that Side—These are capital Defects which
                            I fully intended to remedy had there been Time for it—& which I strongly recommended to General Arnold to attend
                            to & which is the more necessary as the Enemy may approach it by the Forrest of Dean
                             by any Work we have—Genl Arnold surveyed these Works in my Company, & dwelt much upon
                            the Defects of each—He spoke so particularly of the Rocky Hill Work, & with what Care it could be taken as struck
                            me oddly even then—tho’ I had not the least suspicion of him—But now that Event has sin’d his
                            Character, it will not I persuade myself be thought improbable that he had then the Plan of betraying it in Agitation,
                            & may now endeavour to have it struck at—this Communication therefore I think it my Duty to make to your
                            Excellency—that Success may crown your Efforts in Behalf of that Cause of which you are so capital a support, is the
                            warmest Wish of My Dear Sir your Excellency’s Affectionate & most obedient Servant
                        
                            Robert Howe
                        
                    